       Case 1:19-cv-03825-JMF-SN Document 151 Filed 01/15/21 Page 1 of 1

                                                                      Sheppard, Mullin, Richter & Hampton LLP
                                                                      30 Rockefeller Plaza
                                                                      New York, New York 10112-0015
                                                                      212.653.8700 main
                                                                      212.653.8701 fax
                                                                      www.sheppardmullin.com



                                                                      212.634.3095 direct
                                                                      dlbrown@sheppardmullin.com
January 14, 2021
                                           The motion to seal is GRANTED temporarily. In advance of
VIA ECF                                    trial, the Court will discuss with counsel and assess whether to
                                           keep the materials at issue sealed or redacted. The Clerk of
The Honorable Jesse M. Furman              Court is directed to terminate ECF No. 145. SO ORDERED.
United States Magistrate Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007
                                                                                                     January 15, 2021
       Re: Boyce v. Weber, Case No. 1:19-cv-03825-JMF

Dear Judge Furman:

        Based on Plaintiff’s request, Defendants seek permission from the Court to file portions of
Defendants’ Pretrial Motions and supporting documentation under seal. Defendants do not
necessarily agree with Plaintiff’s position, and reserve the right to seek to unseal such materials in
the future.

        Defendants thus request that the following materials in the Pretrial Motions be filed under
seal and/or with redactions:

       (1) Excerpts from depositions relating to medical care or treatment of the Plaintiff and non-
           parties;
       (2) Dr. Ho’s expert report on Plaintiff; and
       (3) Nude photographs of the Plaintiff and non-parties.

       Per this Court’s Electronic Filing Rules & Instructions, Counsel for Defendants will file
the subject documents under temporary seal and relate them to this Motion. Counsel for
Defendants will also publicly file said materials with redactions.

       Per this Court’s Local Rules and the governing authority, e.g., Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110 (2d Cir. 2006), Defendants respectfully request this Court permit
Defendants to file their Pretrial Motion memorandum of law redacted and with certain documents
under seal.
                                            Respectfully Submitted,

                                               /s/ Daniel L. Brown
                                               Daniel L. Brown
                                               Attorney for Defendants
